Citation Nr: 0305591	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from September 1966 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The case returns to the Board following a remand to the RO in 
August 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.   

2.  The veteran suffers from severe symptoms of PTSD, which 
result in near total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the April 1999 rating decision, January 
2000 statement of the case, and October 2002 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, by letter dated in September 2001, the 
RO explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of the 
parties to identify and obtain evidence, described the 
evidence already of record, and asked the veteran to submit 
or authorize the release of additional evidence relevant to 
the claim.  Finally, the October 2002 supplemental statement 
of the case sets forth the applicable sections of the VCAA 
regulations.  Therefore, the Board finds that the veteran has 
been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has obtained 
psychiatric examinations and VA medical center and Vet Center 
treatment records.  The veteran has not identified any 
private medical records that should be secured for his 
appeal.  There being no other indication that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been satisfied.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Given that 
all required notice and assistance has been afforded, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the August 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

The RO established service connection for PTSD in an August 
1997 rating decision.  At that time, it assigned a 10 percent 
disability rating effective from September 1993.  Thereafter, 
in an October 1997 rating decision, the RO increased the 
evaluation to 30 percent effective from October 1997.  It 
continued the 30 percent rating in January 1998 and June 1998 
rating decisions.   

In November 1998, the veteran submitted a claim with respect 
to recent treatment for PTSD.  VA medical records showed that 
he was hospitalized from October to November 1998 for 
participation in the PTSD program.  He reported symptoms 
included nightmares, flashbacks, depression, low self-esteem, 
guilt, insomnia, suicidal and homicidal ideation, anxiety, 
decreased libido, and intrusive thoughts.  At admission, the 
veteran was alert and oriented.  There was no evidence of 
catatonia or psychomotor retardation or agitation.  Speech 
was appropriate, logical, and not pressured.  Mood was fair, 
without evidence of abnormal depression or elation.  Affect 
was appropriate.  There was a history of both suicidal and 
homicidal ideation without attempt.  There was no evidence of 
delusions or hallucinations.  Cognition was intact.  

During the admission, the veteran participated in all 
required therapy groups.  Progress notes related that he was 
legally blind.  Discharge notes from his primary therapist 
stated that the veteran presented with PTSD symptoms 
including nightmares, flashbacks, intrusive thoughts, 
insomnia, depression, rage dyscontrol, isolation, psychic 
numbing, and a long history of substance abuse to control the 
nightmares and anger.  He also demonstrated marked cognitive 
dysfunction, particularly comprehension, memory, and 
concentration, during his therapy.  It was recommended that 
he undergo neuropyschiatric testing to rule out organicity.  
His cognitive impairment limited his ability to benefit from 
therapy.  The discharge summary noted a diagnosis of PTSD and 
a Global Assessment of Functioning (GAF) score of 40/45.  The 
veteran was stable.  With respect to returning to employment, 
it was noted that the veteran was totally disabled.  He was 
discharged to continue outpatient treatment.  He was not 
prescribed any psychiatric medication.  

The RO received a December 1998 statement from the veteran's 
Vet Center counselor.  He had been the veteran's primary 
therapist since September 1997, though he had been an active 
client since September 1993.  He had been sober since 1995.  
The veteran had weekly therapy sessions.  He had excessive 
emotional numbing and anger issues directed at the government 
regarding involvement in Vietnam.  He also reported 
experiencing sleep disturbance for many years, which caused 
problems with personal relationships with women and the loss 
of many good jobs.  The counselor stated that the veteran's 
hospitalization summary reflected serious impairment of daily 
functioning.  

In the April 1999 rating decision, the RO awarded a temporary 
total disability rating for the period of the veteran's 
hospitalization.  It continued the 30 percent rating for PTSD 
thereafter.  The veteran timely appealed that decision.  

The veteran underwent a VA psychiatric examination in June 
1999.  The examiner stated that she reviewed the claims 
folder, as well as the veteran's VA medical records.  The 
veteran last worked in 1993, when he became unable to drive a 
truck due to vision problems.  He occasionally went out or 
visited with friends or neighbors.  Subjective complaints 
included anxiety, sleep disturbance, and flashbacks.  He 
isolated himself to avoid being irritated with people.  
Mental status examination was essentially normal with labile 
mood, though the veteran became tearful when talking about 
his Vietnam experiences.  The diagnosis was chronic PTSD.  
The GAF score was 49 for the current year and 48 for the past 
year.  The examiner noted that the GAF score was based on the 
veteran's reported PTSD symptoms and their severity and 
frequency.    

The veteran testified at a personal hearing in September 
1999.  He described continued inability to sleep, social 
isolation, panic attacks, memory and concentration 
difficulties, suicidal thought without plan, and violent 
impulses.  He currently lived with his former spouse based on 
convenience rather than personal relationship.  The veteran's 
Vet Center counselor also testified at the hearing.  He 
indicated that the veteran used anger as his primary coping 
mechanism.  He talked frequently to Vet Center personnel 
about having panic situations and sleep problems.      

In a November 1999 rating action, the RO increased the 
disability rating for PTSD to 50 percent effective from 
December 1998, after the veteran's hospital discharge.  The 
veteran continued to disagree with the evaluation. 

A June 2000 statement from M. Lilly, MA, LPC, indicated that 
she had been involved in the Vet Center PTSD group and had 
observed the veteran.  He had serious PTSD symptoms, 
including isolating from family, crowds, and social events, 
anger, lack of trust, panic attacks, nightmares, sleep 
disorder, memory problems, and difficulty with concentration.    

In May 2001, the veteran had a hearing before a member of the 
Board.  He described essentially unchanged symptoms and 
social situation, though he socialized even less.  In the 
years since service until he stopped working in 1993, he had 
approximately 12 jobs.  He believed he was fired due to PTSD 
symptoms.  Medications included Paxil and Trazodone.  

A May 2001 statement from the veteran's Vet Center counselor 
that was submitted during the hearing related that the 
veteran had numerous sessions since the last hearing for 
symptoms of sleep disturbance, nightmares, intrusive 
thoughts, mini flashbacks, conflictual relationships, anger, 
isolation, survivor guilt, and depression/numbing.  The 
symptoms increased during anniversary times, when the veteran 
found it difficult to cope, and resulted in daily impairment 
of communication, sleep, and socialization.  The social 
worker concluded that the veteran had severe impairment from 
PTSD.  

Pursuant to the Board's remand, the RO obtained additional VA 
treatment records as well as records from the Vet Center.  
These records reflected continued treatment, including 
medication, for chronic PTSD, generally characterized as 
severe.    

The report of the July 2002 VA examination included a 
thorough review of the claims folder, with discussion of 
relevant evidence of the veteran's psychiatric status.  He 
continued to experience sleep disturbance; difficulty dealing 
with people with associated isolation; daily distressing 
recollection of Vietnam with associated anger, sadness, and 
guilt; and problems with anger and impulse control.  When he 
was working, he had poor concentration due to flashbacks or 
intrusive thoughts.  He also experienced tension and anger on 
the job with conflicts with authority.  The veteran still 
lived with his former spouse as a practical arrangement due 
to his physical disability.  He spent most of his time alone.  
His vision loss impaired his ability to perform activities.  
There was occasional suicidal ideation and panic attacks 
during certain times of the year, i.e., anniversaries of 
Vietnam events, but no violence, delusions, or 
hallucinations.  Mental status examination was significant 
for somewhat dysthymic and irritable affect with anger and 
frustration directed at VA.  Otherwise, examination was 
essentially normal.  The examiner noted that, although the 
veteran had been able to maintain some type of employment 
prior to 1993, his functioning was severely compromised by 
his PTSD symptoms, as demonstrated by an unstable employment 
history.  He added that the veteran attempted to manage 
interpersonal difficulties through extensive isolation.  The 
examiner concluded that the veteran would not be precluded 
from employment solely due to PTSD and that he was not 
completely unable to establish and maintain some effective 
relationships due to PTSD symptoms.  He assigned a current 
GAF score of 45 for disability from PTSD alone.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code (Code) 9411.  38 C.F.R. § 
4.130.  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  

The evidence in this case shows that the veteran suffers from 
severe PTSD symptomatology.  Although he stopped working in 
1993 due to vision loss, the record reflects, as 
characterized by the July 2002 VA examiner, significant 
compromise of occupational functioning.  Similarly, the 
veteran engages in extensive social isolation to manage 
symptoms including anger, impulse control, and irritability.  
The GAF scores of record consistently reflect serious 
symptoms or serious impairment of social and occupational 
functioning.  The Board acknowledges that the veteran has 
been determined to be totally disabled due to physical 
ailments and that the evidence fails to demonstrate the types 
of symptoms listed in the rating criteria for a 100 percent 
evaluation.  However, it is emphasized that, in rating a 
disability, the Board is not restricted to considering the 
symptoms provided in the rating schedule.  Rather, it must 
consider all symptoms that affect social and occupational 
functioning.  "If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned."  Mauerhan v. Principi, 16 Vet. 
App. 436, 443 (2002).  In this case, the Board finds that the 
veteran has severe PTSD symptoms that result serious 
disability, though the extent of that disability is somewhat 
muddled by the existence of physical impairment.  Resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports a 100 percent disability rating for PTSD.  
38 C.F.R. § 4.3.      




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 100 percent disability rating for PTSD 
is granted. 



		
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

